*905MEMORANDUM **
Terry J. Staley, an Oregon state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
Because Staley’s evidence demonstrates, at best, a disagreement regarding proper medical treatment for his back and thyroid conditions, we conclude the district court properly granted summary judgment for defendants. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
We also conclude that the district court did not abuse its discretion by denying Staley leave to amend his complaint after discovery had been closed and defendant had filed its motion for summary judgment. See Roberts v. Ariz. Bd. of Regents, 661 F.2d 796, 798 (9th Cir.1981).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.